Citation Nr: 1042118	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-09 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for lung nodules, to 
include as due to Agent Orange exposure.

4.  Entitlement to service connection for squamous cell carcinoma 
(claimed as skin cancer), to include as due to Agent Orange 
exposure.

5.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as due to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1960 to April 1964.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida. 

In September 2009, the Veteran was scheduled to testify before a 
Veterans Law Judge during a video conference hearing.  However, 
he failed to appear as scheduled.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the 
Veteran's hearing loss is etiologically related to his period of 
active service.  

2.  The preponderance of the evidence does not show that the 
Veteran's current tinnitus is etiologically related to his period 
of active service.

3.  The preponderance of the evidence does not show that the 
Veteran's diagnosed skin cancer is etiologically related to his 
period of active service, to include exposure to Agent Orange.

4.  The preponderance of the evidence does not show that the 
Veteran's diagnosed lung nodules are etiologically related to his 
period of active service, to include exposure to Agent Orange.

5.  The preponderance of the evidence indicates that the 
Veteran's current peripheral neuropathy of his lower extremities 
is etiologically related to his period of active service, to 
include exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2010).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.3.03, 3.304, 3.307, 3.309 (2010).

3.  The criteria for service connection for skin cancer, to 
include as due to Agent Orange exposure, have not been met.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for service connection for lung nodules, to 
include as due to Agent Orange exposure, have not been met.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

5.  The criteria for service connection for peripheral neuropathy 
of the lower extremities  have been met.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any errors in notice 
required under the VCAA should be presumed to be prejudicial to 
the claimant unless VA shows that the error did not affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore 
the burden of proving that such an error did not cause harm.  
Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the 
United States Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant. 

By letters dated in January 2006 and April 2006, the Veteran was 
notified of the information and evidence necessary to 
substantiate his claims.  VA told the Veteran what information he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the April 
2006 notice letter, wherein VA informed the Veteran as to the 
type of evidence necessary to establish a disability rating or 
effective date.  Adequate notice has been provided to the Veteran 
prior to the transfer and certification of his case to the Board, 
and thus, compliance with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) have been met.  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant VA and private medical treatment 
records and his service treatment records have been obtained.  
There is no indication of any additional, relevant records that 
the RO failed to obtain.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; and (3) whether there is 
an indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 
 
With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims (Court) has stated that this 
element establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  The 
types of evidence that "indicates" that a current disability 
"may be associated" with service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Veteran has been advised of the need 
to submit competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and his 
current disorder, if shown.  The Veteran has not done so, and no 
evidence thus supportive has otherwise been obtained.  Indeed, 
the Veteran has explicitly stated that disorders did not manifest 
in service and, instead, his skin cancer, lung nodules, and 
peripheral neuropathy are related to in-service exposure to Agent 
Orange.  He has not provided any statements or evidence 
indicating exactly how his hearing loss and tinnitus are related 
to his period of active service.  As will be described in greater 
detail below, here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to suggest 
that the claimed disorders are related to the Veteran's period of 
active service. 
 
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain organic diseases of the nervous 
system, such as hearing loss, may also be established based on a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered a 
disability for purposes of the laws administered by VA when the 
threshold level in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  The criteria of 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993).  The failure to meet these 
criteria at the time of the Veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  However, once hearing impairment is 
established under the criteria of 38 C.F.R. § 3.385, a claimant 
may nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the current 
disability is causally related to service.  See 38 C.F.R. § 
3.303(d); see also Hensley, 5 Vet. App. at 160; Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
The last date on which such a Veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(iii).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition other than those for which the 
Secretary has specifically determined that a presumption of 
service connection is warranted.  See National Academy of 
Sciences report, "Veterans and Agent Orange:  Update 1996," 
dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law:  chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) and AL 
amyloidosis.  See 38 C.F.R. § 3.309(e).  The foregoing diseases 
shall be service connected if a Veteran was exposed to a 
herbicide agent during active military, naval, or air service, if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 
41, 442-49 (1996).  The Secretary has clarified that a 
presumption of service connection based on exposure to herbicides 
used in the Republic of Vietnam during the Vietnam Era is not 
warranted for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis (ALS), 
chronic persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders (other 
than certain respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, brain 
tumors, endometriosis, adverse effects on thyroid homeostasis, 
and any other condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

In order to establish service connection by presumption, based on 
herbicide exposure, a disease listed above (see 38 C.F.R. § 
3.309(e)) shall have become manifest to a degree of 10 percent or 
more at any time after service, except that chloracne or other 
acneform disease consistent with chloracne and porphyria cutanea 
tarda shall have become manifest to a degree of 10 percent or 
more within a year, and respiratory cancers within 30 years, 
after the last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air service.  
See 38 C.F.R. § 3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the Federal 
Circuit has held that the Veterans Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 
2725, 2727-29 (1984) does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same  probative 
value.

Hearing Loss and Tinnitus

Here, the Veteran claims that he currently has hearing loss and 
tinnitus due to his period of active service.  Having reviewed 
the evidence of record in light of all pertinent laws and 
regulations, the Board finds that the preponderance of the 
evidence is against the hearing loss and tinnitus claims.  
Accordingly, the appeal as to these issues must be denied.

The Veteran's service personnel records have been associated with 
the claims file and show that the Veteran served as a control 
tower operator in the United States  Marine Corps.  These records 
are negative for any indication that the Veteran received any 
awards or decorations indicative of participation in combat.  

The Veteran's service treatment records were obtained and are 
negative for a report or diagnosis of a hearing disability during 
service.  A January 1960 enlistment report of medical examination 
shows that the clinical examination of the Veteran's hearing was 
generally normal; he achieved 11/15 in the left ear on both a 
whispered voice test and a spoken voice test.  Subsequent reports 
of medical examinations completed in March 1960 and October 1960 
show that the Veteran underwent audiometeric testing, which did 
not reveal hearing loss as defined by VA regulations.  Similarly, 
the March 1964 separation report of medical examination shows 
that the clinical examination of his hearing was generally 
normal.  He underwent an audiological evaluation at that time, 
which revealed that pure tone thresholds, in decibels, were as 
follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-5
-10
-5
LEFT
5
-5
-5
5
10

The Veteran's post-separation medical records reflect the first 
indications of a hearing loss disorder in June 2000.  These 
records show that the Veteran's hearing was assessed by a 
Licensed Hearing Aid Specialist, at which time he reported having 
hearing loss and tinnitus for five years or more.  On the 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
35
50
LEFT
25
30
40
65
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear at 55 decibels, and 96 percent in the 
left ear at 70 decibels.  The examiner diagnosed the Veteran with 
sensorineural hearing loss and recommended the use of a hearing 
aid in the left ear.  

The Veteran's hearing was examined by a Licensed Hearing Aid 
Specialist again in October 2002.  The associated audiogram and 
assessment summary shows that on the audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
35
45
LEFT
20
20
40
65
60
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear at 60 decibels, and 92 percent in the 
left ear at 70 decibels.  The Veteran was again diagnosed with 
sensorineural hearing loss.  

A December 2005 private hearing assessment  record shows that the 
Veteran's hearing was evaluated by a Licensed Hearing Aid 
Specialist, at which time he reported having hearing loss and 
tinnitus for five years or more.  He reported that he was 
previously diagnosed with hearing loss in both ears and that he 
had used a hearing aid in his left ear with unsatisfactory 
results.  On the audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
55
65
LEFT
25
25
45
70
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear at 60 decibels, and 88 percent in the 
left ear at 70 decibels.  The examiner diagnosed the Veteran with 
sensorineural hearing loss and recommended the use of hearing 
aids.  

In a February 2005 statement, the Veteran stated that he was not 
treated for hearing loss or tinnitus during his period of active 
service.  He did not provide any additional information to 
support his assertion that his hearing loss and tinnitus were 
related to his period of active service.

Having carefully considered the claim in light of the record and 
the applicable law, the Board finds that the preponderance of the 
evidence is against the claims of service connection for 
bilateral hearing loss and tinnitus.  As the preponderance of the 
evidence is against the claims for service connection, the 
Veteran appeal as to these issues must be denied.

Initially, the Board notes that with regard to the claim for 
service connection for tinnitus, there is no medical evidence 
that the Veteran has a current diagnosis of tinnitus or of a 
medical opinion indicating that his tinnitus is related to his 
period of active service.  In this regard, the June 2000 private 
hearing assessment first documents the Veteran's report of 
tinnitus.  However, there is no tinnitus diagnosis currently of 
record.  As a result, the Board cannot definitively conclude that 
the Veteran has a current tinnitus diagnosis.  A threshold 
requirement for the granting of service connection is evidence of 
a current disability.  In the absence of evidence of a current 
disability there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Thus, there is no basis to grant the 
claim for service connection in this instance.

However, in view of the subjective nature of tinnitus, assuming 
without conceding that the Veteran does suffer from tinnitus as 
he has previously reported, the Board will consider whether 
service connection is warranted for tinnitus along with the claim 
for hearing loss.  In so doing, the Board finds that while the 
medical evidence shows that the Veteran currently suffers from 
hearing loss as defined by 38 C.F.R. § 3.385 and he has reported 
having tinnitus, such medical evidence does not demonstrate that 
the claimed disorders are etiologically related to his period of 
active service.  

In this regard, the Board finds that the Veteran's March 1964 
separation physical examination report is highly probative as to 
his condition at the time of his release from active service, as 
it was generated with the specific purpose of ascertaining his 
then-physical condition, as opposed to his current assertion 
which is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing 
that although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons for 
the Board's decision).  The March 1964 separation examination 
report is entirely negative for any symptoms associated with 
either hearing loss or tinnitus and weighs heavily against the 
claim.  Thus, the Board finds that the Veteran's hearing was 
essentially normal during service.  This fact, in conjunction 
with the absence of medical evidence showing that current hearing 
loss and tinnitus are related to service, the Board further 
concludes that service connection is not warranted.  

The Board also points out that there is no documentation that the 
Veteran had hearing loss within the meaning of a VA hearing loss 
disability or any reports of tinnitus until June 2000, over 35 
years after his separation from active service.  Specifically, 
the June 2000 private hearing assessment shows that at that time 
the Veteran reported that he had hearing loss and tinnitus for 
five years or more.  The Veteran has not claimed, nor does the 
evidence of record show, that he was diagnosed with hearing loss 
or tinnitus within a year of his separation from active duty.  
Accordingly, his claim has not been established based on the 
legal presumption given for diseases that manifest within one 
year from the date of separation.  See 38 C.F.R. §§ 3.307, 3.309.  
In any case, the Board notes that evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since active duty service can be considered as evidence against a 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Although there is competent medical evidence of hearing loss and 
reports of tinnitus, there is no evidence of any such chronic 
disability at separation from service, continuity of 
symptomatology after his period of active service, or medical 
evidence associating the claimed disorders to service.  See 
Hickson, 12 Vet. App. at 253.  In view of the absence of in-
service findings associated with hearing loss or tinnitus, and 
the lengthy period following service without treatment, there is 
no evidence of continuity of symptomatology, and this weighs 
against the Veteran's claim.  

The Board recognizes the Veteran's assertion that his currently 
hearing loss and reported tinnitus are related to his period of 
active service.  He has specifically indicated that his 
conditions were manifested while he was on active duty.  
Nevertheless, the Board acknowledges that in order to establish 
his entitlement to service connection, it is not required that 
the Veteran have had a hearing loss disability when separating 
from service, or within one year after.  Instead, it is only 
required that he presently have sufficient hearing loss to meet 
the requirements of this regulation, and service connection is 
possible if this current hearing loss disability can be 
adequately linked to his period of active service.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

Furthermore, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

While the Veteran has not asserted an in-service onset of the 
claimed disability, to the extent that the Veteran is able to 
observe continuity of his symptoms, his opinion is outweighed by 
the competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no competent medical 
evidence 
of right ear hearing loss or tinnitus) and post-service treatment 
records (showing no complaints, symptoms, findings or diagnoses 
associated with either condition for several years, and no 
competent medical evidence linking the reported disorders to the 
Veteran's period of active service) outweigh the Veteran's 
contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, there is 
no competent medical opinion addressing a relationship between 
service and the current disabilities.  While the Board is 
sympathetic to the Veteran's claims, and he is certainly 
competent to describe that which he experienced in service, any 
contentions by the Veteran that he has hearing loss or tinnitus 
that is related to active service are not competent.  There is no 
indication that he possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown , 7 Vet. 
App. 376, 379 91995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claims for service connection for 
hearing loss and tinnitus.  Although the Veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claims.  
See Gilbert v. Derwinski, 1 Vet. App. at 53. 

Skin Cancer and Lung Nodules

With regards to this claim, the Veteran has asserted that he was 
diagnosed with skin cancer and lung nodules, which he believes is 
due to his period of active service.  Specifically, the Veteran 
has claimed that he developed the claimed disorders as a result 
of exposure to Agent Orange during his service in the Republic of 
Vietnam.  Having reviewed the evidence of record in light of all 
pertinent laws, the Board finds that the preponderance of the 
evidence is against the Veteran's claims, and, thus, the claims 
must regrettably be denied.

The Veteran's service in the Republic of Vietnam, from April 1962 
to September 1962, was confirmed by the RO in January 2006.  His 
exposure to herbicides in service was conceded in the May 2006 
rating decision.

The Veteran's service treatment records are of record and are 
negative for a  diagnosis of a skin condition or a lung disorder 
during the Veteran's service.  The Board notes that in September 
1960, the Veteran was instructed to reduce shaving; however there 
is no indication from the September 1960 medical record that the 
Veteran was treated for any clinical symptoms associated with 
skin cancer.  Indeed, the March 1964 separation report of medical 
examination reflects that the clinical examination of the 
Veteran's skin was generally normal.  This service treatment 
record also reflects that the clinical examination of the 
Veteran's lungs were essentially normal at the time of 
separation; the March 1964 separation report of medical 
examination shows that the X-ray examination of the Veteran's 
lungs was negative.

The claims file reflects that the Veteran was not diagnosed with 
skin cancer until following his separation from active service.  
Specifically, the Veteran's private treating physician summarized 
his skin cancer diagnoses in an August 2005 letter, in which he 
indicated that he had treated the Veteran since April 1995.  
According to the physician, the Veteran was fist diagnosed with 
skin cancer on his left lower leg in November 1999.  He was 
surgically treated for this condition and there was no 
recurrence.  He was again diagnosed with superficial squamous 
cell carcinoma on his left forearm in March 2003 and was 
subsequently treated for the condition.  The physician noted that 
there were no additional skin tumors diagnosed as of the date of 
the August 2005 letter.  An opinion was not provided as to the 
etiology of the Veteran's skin cancer diagnoses.  

The private medical treatment records associated with the claims 
file corroborate that the Veteran was diagnosed and treated for 
skin cancer, as described in the preceding paragraph.  

With regards to the lung nodule claims, the Veteran's VA medical 
records first reveal the presence of a lung nodule in December 
2005.  A December 2005 treatment record shows the results of a 
computed tomography (CT) scan of the Veteran's chest, which 
revealed the presence of a 2 mm nodular density in the right 
upper lobe.  

In a February 2005 statement, the Veteran reported that his 
claimed skin cancer and lung nodule disorders did not have their 
onset during his service.

Based on the foregoing, the Board finds that the preponderance of 
the evidence does not support the grant of service connection for 
skin cancer or a lung nodule in this case.  Initially, with 
respect to entitlement to service connection on a nonpresumptive 
direct basis, the Board notes that the Veteran's service 
treatment records are negative for any reports or treatment of a 
skin disorder affecting his legs or arms during his military 
service or for evidence of a lung disorder.  The Veteran himself 
essentially stated that the claimed disorders did not have their 
onset during his military service.  In this regard, Board finds 
the Veteran's March 1964 separation report of medical examination 
report is highly probative as to his condition at the time of his 
release from active service, as it was generated with the 
specific purpose of ascertaining his then-physical condition, as 
opposed to any current assertions which are proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (observing that although formal rules of 
evidence do not apply before the Board, recourse to the Federal 
Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision).  The March 
1964 separation examination report is entirely negative for any 
symptoms associated with skin cancer or a lung disorder and 
weighs heavily against the claim.  

Here, the clinical evidence of record does not show that the 
Veteran was diagnosed with the claimed disorders until many 
decades following his separation from military service.  The 
private medical records do not show a skin cancer diagnosis until 
November 1999, more than thirty-five years following his 
separation from active duty.  Additionally, the nodules in the 
Veteran's lung were not identified until December 2005, more than 
forty years after he separated from the military.  The Board 
notes that evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since active duty 
service can be considered as evidence against a claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
   
Moreover, there is no competent medical opinion of record that 
etiologically relates the Veteran's skin cancer and lung nodule 
diagnoses in any way whatsoever to his military service.  Indeed, 
the medical evidence of record is negative for an opinion as to 
the etiology of the claimed disorders.  Thus, in the absence of 
demonstration of continuity of symptomatology, or competent 
medical evidence that causally links any of the Veteran's skin 
cancer and lung nodule diagnoses to his military service, there 
is no basis to support a grant of service connection in this 
instance.  Therefore, in the absence of any evidence to the 
contrary, the Board concludes that service connection is not 
warranted for skin cancer or lung nodules on a direct basis.  

Also, as noted above, in order for the Veteran to establish 
service connection on a presumptive basis for a disability that 
results from exposure to Agent Orange while serving in Vietnam, 
the disability must be one that is statutorily listed as a 
presumptive condition.  With respect to the Veteran's claim for 
service connection as a residual of exposure to Agent Orange, as 
noted above, the Board acknowledges that the Veteran served in 
Vietnam during the Vietnam Era and, as such, his in-service 
exposure to herbicides is presumed.  However, the Board notes 
that the disabilities that have been positively associated with 
Agent Orange do not include skin cancer or lung nodules.  See 38 
C.F.R. §§ 3.307, 3.309.  Further, there is no competent medical 
evidence of record that causally links the claimed disorders to 
exposure to Agent Orange in service.  Combee v. Brown, 34 F. 3d 
1039 (Fed Cir. 1994).   Therefore, in the absence of any evidence 
to the contrary, the Board finds that there is simply no medical 
evidence of record supporting a causal connection between the 
Veteran's exposure to herbicides during service and his skin 
cancer and lung nodules diagnoses.

In essence, the evidence linking the Veteran's skin cancer and 
lung  nodules disorders to his military service is limited to the 
Veteran's own statements.   The Board has considered the 
Veteran's statements that the claimed disorders are related to 
his military service, to include exposure to Agent Orange.  The 
Board reiterates that medical evidence is generally required to 
establish a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494  (1992).  However, lay assertions 
may serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional); 
see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In the instant case, however, 
the evidence of record does not demonstrate that the Veteran, who 
is competent to comment on symptoms, has the requisite expertise 
to render a medical diagnosis or to comment on a question of 
medical causation.   Indeed, detection of disorders of this 
nature requires sophisticated medical and diagnostic evaluations 
of, which the Veteran is not competent to provide.  Essentially, 
the Veteran has not provided any competent medical evidence 
relating his skin cancer and lung nodules diagnoses to his period 
of active service, to include exposure to Agent Orange.  Thus, 
there is no evidence to support service connection for the 
claimed disorders in this instance. 

Given the absence of competent evidence in support of the 
Veteran's claims, for the Board to conclude that the Veteran has 
skin cancer and lung nodules as a result of his period of active 
service would be speculation, and the law provides that service 
connection may not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 
33 (1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service connection.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claims.  See Gilbert, 1 Vet. App. 
at 53
   
Peripheral Neuropathy of the Lower Extremities

With regards to this claim, the Veteran has asserted that he 
currently has peripheral neuropathy of his lower extremities due 
to in-service exposure to Agent Orange.  As previously noted, the 
Veteran's service in the Republic of Vietnam has been confirmed 
and his exposure to herbicides was conceded in the May 2006 
rating decision.

In a February 2005 statement, the Veteran essentially stated that 
his neuropathy disorder did not have its onset during his period 
of active service.  Indeed, the Veteran's service treatment 
records have been reviewed and are negative for evidence of a 
neurological disorder affecting the lower extremities.  The March 
1964 separation report of medical examination shows that the 
neurologic examination and the clinical examination of the lower 
extremities were both normal.

The Veteran's post-separation private medical records document 
his reports of neurologic symptomatology affecting his lower 
extremities.  These records reflect that he began to have 
neuropathic symptoms in his feet and toes as early as late 1998 
to 1999.  The private medical records reflect that he was 
diagnosed with idiopathic neuropathic pain in about 1999.  An 
August 2002 treatment record shows that electromyography and 
nerve conduction tests completed earlier that year showed signs 
of sensory and motor distal axonal polyneuropathy in the distal 
lower legs and feet.  Subsequent private treatment records 
reflect continued treatment and additional assessments of his 
neuropathic symptomatology, to include pain.  Of particular note 
is a September 2005 treatment record which documents the 
Veteran's report of exposure to Agent Orange during his military 
service.  The examiner noted that VA "has posted indications 
that Agent Orange may be responsible for idiopathic peripheral 
neuropathy[,] considering the fact that multiple... studies of the 
Veteran's condition had not been conclusive to a causative agent 
of his neuropathic pain."    

In support of his claim, the Veteran submitted letters dated in 
October 2006 from his private treating physician with regards to 
his peripheral neuropathy.  In one of the letters the physician 
noted that they had been unable to identify the etiology for the 
Veteran's sensory peripheral neuropathy, but that he was informed 
that the Veteran served in Vietnam.  The physician stated that it 
is possible that the Veteran's neuropathy may well be related to 
Agent Orange, and that he had seen other patients with the same 
problems.  The physician stated that this view was strengthened 
by the fact that they have not been able to come up with the 
etiology of the Veteran's peripheral neuropathy, in spite of 
extensive evaluation.  The physician reiterated his opinion in a 
second letter, in which he concluded that in view of the fact 
that the Veteran did not have any other identifiable cause of his 
peripheral neuropathy, it was the physician's opinion that it was 
within reasonable medical probability that the peripheral 
neuropathy was caused by highly toxic agents.

In light of the foregoing, the Board finds that the preponderance 
of the evidence is in favor of service connection for residuals 
of peripheral neuropathy of the lower extremities, to include as 
due to Agent Orange exposure.  Here, the Veteran's service in 
Vietnam has been verified and his exposure to herbicides has been 
conceded.  His post-separation medical treatment records indicate 
that he was diagnosed with peripheral neuropathy affecting his 
lower extremities sometime in 1999.  While the Veteran's 
diagnosis was not rendered within the first year of his 
separation from service, the medical records do include an 
October 2006 private medical opinion that etiologically relates 
his peripheral neuropathy to his in-service exposure to Agent 
Orange.  The Board finds this opinion to be probative, as it 
definitive and based on a clinical evaluation of the Veteran.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000), (noting 
that among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion).  Accordingly, the 
Board must resolve this issue in favor of the Veteran and must 
therefore, conclude that service connection is warranted for the 
claimed disorder.    

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical evidence 
of record that is favorable to the Veteran, based on a rational 
lack of credibility or probative value.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 
26 (1998); see also Mariano v. Principi, 17 Vet. App. 305, 312 
(2003) (noting that VA may not order additional development for 
the sole purpose of obtaining evidence unfavorable to a 
claimant).  The Board notes that while VA regulations require 
that peripheral neuropathy be diagnosed within a year of exposure 
to herbicides in order to warrant presumptive service connection, 
the regulations do not prohibit the grant of service connection 
on a direct basis where there is favorable medical evidence of a 
nexus between the claimed disorder and in-service exposure to 
herbicidal agents.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  As such, the 
Board will resolve all doubt in the Veteran's favor to find that 
entitlement to service connection for peripheral neuropathy of 
the lower extremities is warranted.  Id.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for skin cancer, to include as due to Agent 
Orange exposure, is denied.

Service connection for lung nodules, to include as due to Agent 
Orange exposure, is denied.

Service connection for peripheral neuropathy, to include as due 
to Agent Orange exposure, is granted, subject to the laws and 
regulations governing monetary awards.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


